Citation Nr: 1810659	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claim for service connection for chondromalacia of the left patella with synovitis.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to chondromalacia of the right patella with synovitis and a right ankle sprain.  

3.  Entitlement to an evaluation in excess of 10 percent for right ankle sprain with residual ligamentous instability and synovitis from July 27, 2012.


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In that decision, the RO continued a 10 percent evaluation for the Veteran's service-connected right ankle sprain.

The Veteran's original claim in April 1998 included service connection for the issues of his right ankle, right knee, and left knee disorders.  In November 1998 rating decision, the RO granted service connection for the right knee, granted service connection for the right ankle, assigning a 10 percent rating, and denied the left knee.  In July 2012, the Veteran filed to increase his right ankle evaluation, and claimed a left knee disorder and a left ankle disorder as secondary to a service-connected right leg disability.  


FINDINGS OF FACT

1.  In April 1998, the Veteran filed a claim for service connection for a left knee disorder; his claim was denied in a November 1998 rating decision.  The Veteran did not express disagreement with that decision within a year thereafter, and the decision became final.

2.  Any evidence received since the November 1998 rating decision is cumulative or redundant of evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.

3.  The Veteran does not have a left ankle disorder that manifested in service or within one year of separation or that is otherwise related to his military service to include his service-connected chondromalacia of the right patella with synovitis.

4.  Since July 27, 2013, the Veteran's right ankle right ankle sprain is manifested by residual ligamentous instability and synovitis.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision that denied the Veteran's claim for entitlement to service connection for a left knee disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence has not been received to reopen the claim for entitlement to service connection for a right shoulder disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  A left ankle disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4.  The criteria for a disability rating in excess of 10 percent for the Veteran's right ankle disorder have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.3, 4.6, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

Both the duties to notify and assist the Veteran have been satisfied in this case.  The Veteran was afforded VA examinations in April 2013 and July 2014 in connection with his current left ankle disorder service connection and right ankle increased rating claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because they are predicated on a review of the claims file pertaining to the Veteran's ankle conditions, as well as on an examination during which a history was solicited from the Veteran and, taken together, fully address the rating criteria that are relevant to rating the disability in this case.

Neither the Veteran nor his representative has raised any issues with the other aspects of the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence: Left Knee

In a rating decision dated November 1998, the Veteran's claim for a left knee disorder was denied for want of evidence of record to demonstrate a nexus between a current disability and service.  The Veteran did not file a timely appeal, or submit new and material evidence within a year following this rating decision, thus the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.





In July 2012, the Veteran claimed service connection for his left knee under a secondary theory of entitlement as being aggravated by his service-connected right knee.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b)-(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The Federal Circuit has held that a prior final denial on one theory of entitlement is considered a final denial on all theories of entitlement.  Bingham v. Nicholson, 421 F.3d 1346, 1349 (2005).  That is, while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  As such, new and material evidence is necessary to reopen a claim for the same benefit even when asserted under a different theory.

In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports an appellant's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.

At the time of the original denial, the evidence pertaining to the Veteran's left knee consisted of June 1998 VA examination reports.  Since that time, new documents pertaining to the Veteran's left knee disorder claim have been associated with the record concerning an alternate theory of entitlement, assertions regarding an altered gait, and examination reports from April 2013 and July 2014.  

However, the evidence now of record does not relate to an unestablished fact necessary to substantiate the Veteran's claim or further trigger the duty to assist. 

For example, in December 2002, the Veteran complained of left knee pain to a nurse practitioner.  A November 2004 health promotion review contains that the Veteran experienced chronic pain in both of his knees.  A February 2005 telephone appointment note contains that the Veteran is unable to do weight-bearing aerobic exercise due to arthritis in both of his knees.  However, this evidence does not pertain to whether the Veteran has a knee disorder which onset from his military service.  

The Veteran was seen for his knees and ankles in April 2013.  The examiner diagnosed both knees with chondromalacia as previously documented in the claims file, and provided no nexus of the left knee to service.

In his April 2014 formal appeal to the Board, the Veteran challenged the authenticity of his military record while also asserting his service-connected right knee and right ankle cause an altered gait.

After an additional VA examination in July 2014, the examiner noted the Veteran ambulated "with exaggerated gait" and opined "there is no documentation of left knee symptoms and further, there is no documentation of an altered gait.  Veteran had an [exaggerated] limp."  See July 2014 examination report at 7, 19.  As such, no new documentation of symptoms, diagnoses, or other evidence connecting a left knee disorder to service have been received.

Consequently, the claim may not be reopened because no new and material evidence has been received demonstrating the Veteran has a left knee disorder caused by or aggravated by his active duty service or a service-connected disability.  See 38 C.F.R. § 3.304(b).

Service Connection: Left Ankle Disorder

In this case, the Veteran asserts he suffers from a left ankle disability, aggravated by his service-connected chondromalacia of the right knee patella with synovitis and/or his right ankle sprain with residual ligamentous instability and synovitis.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws set forth above, the Board concludes that the Veteran is not entitled to service connection for a left ankle disorder.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a left ankle disorder.  In fact, his August 1996 separation examination report found is lower extremities to be "normal."  While right ankle sprain, and trick or locked right knee were specifically noted, the left ankle was not.  

The Veteran was afforded a VA examination in June 1998 regarding his lower extremities.  The examiner diagnosed him with symptomatic chondromalacia of the patella, bilaterally, right greater than left, with synovitis.  At the examination, the Veteran denied any trauma or injury.  The examiner noted the Veteran's gait was normal.

The Veteran did not make a claim for his left ankle within one year after service, until July 2012.  The Board does acknowledge the Veteran's assertions of chronic pain and instability experienced.  He is competent to report his experience and symptoms both in service and following service.  While laypersons are generally not competent to offer evidence that requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno, 6 Vet. App. at 469; Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

With regard to whether a disability of the left ankle was shown during service or within one year of separation, the Board finds that such a diagnosis was not shown.  There is affirmative evidence that the Veteran did not have a left ankle diagnosis during service, as the Veteran's lower extremities were reported to be normal and the Veteran did not complain of a left ankle disorder.  The June 1998 VA examiner did not record any complaints, symptomology, or diagnoses of the left ankle.  However, the Veteran has claimed this entitlement as being secondary to his service-connected chondromalacia of the right knee.

In a September 2012 correspondence letter, the Veteran wrote his right ankle has deteriorated and his left knee and ankle have had to bear the brunt of that continued deterioration.  He also wrote that his left knee and ankle were also diagnosed with chondromalacia with synovitis.  However, there are no diagnoses in the claims file.
In his December 2013 Notice of Disagreement, the Veteran attributed a left knee disorder and left ankle disorder to his right ankle.  See NOD at 3 (as right ankle has worsened, left leg has had to compensate).  He also pointed out that calluses on his feet have been attributed to having an irregular gait.  In his April 2014 formal appeal, the Veteran reiterated his argument pertaining to gait and stated the April 2013 VA examiner told him she observed an altered gait, noting calluses on feet as additional support.  The April 2013 examiner had written in her opinion that during the examination itself, his gait was smooth and coordinated.  After an additional VA examination in July 2014, the examiner noted the Veteran ambulated "with exaggerated gait" and opined, "...there is no documentation of an altered gait.  Veteran had an [exaggerated] limp."  See July 2014 examination report at 7, 19.  

At neither VA examination in April 2013 or July 2014 was a left ankle diagnosis provided.  There are no other medical diagnoses within the Veteran's file.

The weight of the evidence demonstrates that the Veteran does not have a diagnosed left ankle disability.  As a result, the claim must fail.  In the absence of a present disability there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability, as in the case here, that holding would not apply.

The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Thus, in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board finds that the Veteran is competent to state that he experiences problems since service due to his right knee and right ankle.  However, his assertions pertaining to his gait and his left ankle are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and upon examination, his lower extremities were documented as being normal on his August 1996 separation examination report and while there is affirmative evidence showing that he did not have a left ankle disorder at the time he separated from service, there is also no current diagnosis.  Despite being examined in April 2013 and July 2014, there were no findings of a left ankle leg disorder.

For the foregoing reasons, the Board finds that a left ankle disorder did not manifest in service and is not caused secondarily to the Veteran's right knee disorder, chondromalacia of the patella or right ankle sprain.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for left ankle disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating: Right Ankle

The current appeal rises from a rating decision in June 2013, in which the RO denied an increased rating claim for the Veteran's service-connected right ankle disability, assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5020.  

The evidence of record does not support an increase in the Veteran's right ankle disability rating.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran's right ankle is rated as synovitis under 38 C.F.R. § 4.71a, Diagnostic Code 5020.  The diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate
diagnostic codes for the specific joint or joints involved but when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Other diagnostic codes pertaining to the ankle include Diagnostic Codes 5270 (ankyloses), 5271 (limited motion), 5272 (subastragalar or tarsal joint, ankylosis of), 5273 (os calcis or astragulus, malunion), and 5274 (astragalectomy).  The alternative and additional diagnostic codes for the ankle are available under 38 C.F.R. § 4.71a, as follows:

Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees is rated at 20 percent; ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees is rated at 30 percent; and ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity is rated at 40 percent.  

Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion and a maximum 20 percent rating is assignable for marked limitation of motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint is rated at 10 percent for ankylosis in good weight-bearing position and at 20 percent for ankylosis in poor weight-bearing position.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5273, malunion of the os calcis or astralagus is rated at 10 percent for moderate deformity and 20 percent for marked deformity. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5274, astragalectomy is rated at 20 percent.

The Veteran was afforded VA examinations in April 2013 and July 2014 in connection with his claim for a right ankle increased evaluation.  The United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports included findings which satisfy the requirements.  

The Veteran, through his representative, has claimed his right ankle condition has worsened.  See November 2017 brief at 2 ("The Veteran maintains that the severity...has increased...").  However, there is no documentation beyond this assertion available to support the notion that his service-connected right ankle sprain with residual ligamentous instability and synovitis has worsened in severity since the most recent VA examination.  Therefore, a remand for a new examination is not necessary.

The Veteran's right ankle was evaluated in April 2013 and July 2014.  On both lower extremities reports the VA examiner wrote she conducted an in-person interview and reviewed the claims file.  

In April 2013, the VA examiner recorded a 2012 diagnosis of osteochondritis dessicans to the right ankle.  The Veteran reported experiencing chronic, daily, mild right lateral ankle pain which flares with prolonging walking, standing, and climbing stairs and chronic right ankle instability.  Flexion with and without pain ended at 40 degrees and extension ended with and without pain at 20 degrees or greater.  The examiner noted he had less movement than normal in his right ankle contributing to a functional loss after repetitive use, pain on movement, and pain on palpation.  There was no ankylosis.  Imaging study results showed seven millimeter osteochondral defect at the lateral talar dome, right ankle.  Subjective findings included reports of pain, though there was no clinical evidence to support a functional limitation due to flare-ups.

In July 2014, the examiner provided diagnoses of a right ankle sprain with residual ligamentous instability and the 2012 osteochondritis dessicans.  Though the Veteran reported daily right ankle pain with each step along with weakness and instability, he noted his ankle had remained stable since the prior examination.  His flexion and extension results did not differ from the April 2013 examination, ending at 40 degrees and 20 degrees or greater, respectively.  Functional loss was noted for the right ankle including less movement than normal, pain on movement, and instability of station after repetitive use.  The Veteran also had localized tenderness or pain on palpation.  The VA examiner opined the Veteran's ankle disability would not impact the ability to work and that he ambulated with an "exaggerated gait" during the examination.  July 2014 VA examination at 7.  

Upon review of the evidence of record and application of the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for the service-connected right ankle disability.

VAMC medical records from November 2004 show chronic pain to the right ankle as having been "unchanged."  No arthritis has been documented of the Veteran's ankles from his MRI imaging or either VA examination.  The July 2014 examiner found his had a full range of motion and was able to plantarflex and dorsiflex the foot against resistance without pain.  See July 2014 VA examination at 2.  There was no crepitus, swelling, or erythema.  

A compensable rating of 10 percent under Diagnostic Code 5020 has already been assigned.  Evaluations in excess of the 10 percent rating assigned must be based on demonstrated additional functional impairment.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this regard, the Board acknowledges the Veteran's complaints of pain with flare-up.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  Even with the report of pain from flare-ups, there is no indication of additional limitation of motion as a result; and there is no evidence weakened movement, no incoordination, and no pain on movement.  38 C.F.R. § 4.45.  Thus, the symptomatology described by the Veteran and in the VA medical records do not itself support any higher rating.




The Board has considered the application of alternative diagnostic codes that afford ratings in excess of 10 percent.  However, as the evidence demonstrates that the Veteran does not have ankylosis, limited motion, os calcis or astragalus with marked deformity and for residuals of astragalectomy, Diagnostic Codes 5270, 5271, 5273, 5274 are inapplicable.

The Veteran does not purport that there are any medical records or any medical symptoms establishing why the disability rating for his right ankle should be increased.  As already described herein, the Veteran was provided with VA examinations related to his right ankle.  Here, there is no competent or credible evidence lay or medical evidence upon which the Board can rely that would permit an increase in the Veteran's right ankle disability rating.  Clyburn v. West, 12 Vet. App. 296 (1999).  For these reasons, a higher disability rating is not warranted under the applicable laws and regulations. 

The Veteran has not expressly raised the matter of entitlement to extraschedular rating.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8- (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board finds that referral for extraschedular consideration is not warranted in this case and that the ratings schedule is adequate in resolving this claim based upon complete review of the evidence of record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The preponderance of the evidence is against an increase in the Veteran's right ankle disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	


ORDER

The appeal to reopen a claim for entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to an evaluation in excess of 10 percent for a right ankle sprain with residual ligamentous instability and synovitis is denied.

	


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


